Per Curiam.

The justice erred in admitting parol proof of the note, as a lost note, when there was no proof of its being lost. What the justice might have said as to the loss, was no legal evidence to the jury. It was requisite that proof on oath should have been given of the loss of the note, before the secondary evidence could be let in. Without examining the other points suggested, the evidence offered by the plaintiff was not sufficient to entitle him to recover, and the verdict was correct.
Judgment affirmed-